Title: To George Washington from Battaile Muse, 15 November 1785
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Berkeley County Novr 15th 1785

as I returned from Alexandria I directed the Overseers on Doctr Seldens Estate to get out their Wheat as Fast as Possable and Send it down, which I expect they will do. I have ready here 200 bushels but I cannot get waggons to Hall it untill next month—when the weather Permits I Shall Send down as fast as I can get waggones to hall it. what butter I have which may be about 140 lb. I shall Lodge at Mr Andrew Wales, about the 10th of next month.
I shall be much oblige to you to give me Perticular Instructions how I am to settle with the Tenants where they have paid Paper money—as its’ a Matter of Consequence to you as well the Tenants, a Final Settlement cannot Take place until that is fixed—and where the Tenant In possession has Purchased He is desirous to have the Matter setled before He Pays for His write of the Lease, the Former Tenant will not Make good the depreciation and forbids the Tenant in Possession to do so—therefore if the Law is in your Favour they will not Pay nor settle only agreeable to the receipts given them unless they are distressed—which must be the Case Should the Law Intitle you to a settlement by the secale. I am not Fully acquainted with the Law but in my opinion that the words of the Law are that where their has not been a Final Settlement of accts that then the depretiation is To Take Place—but where accts have been fully Settled they are to remain so. I See by a receipt of Mr Lunn Washington given Collet for £36 in 1779 when their was only thirty pounds due this Looks Like their might have been something said on the Subject when Mr Washington received the money. I shall be much Oblige to you to Instruct me Perticularly on this business —as I wish to sattisfy the Tenant⟨s⟩ and to make a Proper statement in a Renttal that it may be Known from Time to Time the ballances due. I Suppose Colo. Samuel Washingtons receipts given the Tenants are good and that I need not Take

up any receipts of His or others. I have the Honour to be your Obedient Humble Servant

B. Muse


P.S. I have not received any money, I Visit your Fauquier Tenants next week—I a⟨s be⟩fore. B.M.

